Citation Nr: 1519943	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another or on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



REMAND

The Veteran served on active duty from September 1966 to September 1970, including service in the Republic of Vietnam from September 1968 to September 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

Parkinson's disease is presumed to have been incurred in service if the Veteran is found to have been exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Due to his documented service in the Republic of Vietnam during the Vietnam Era, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.

The record, however, is unclear as to whether the Veteran has Parkinson's disease or another type of neurologic disorder or motor system disorder.  (Under the law, only Parkinson's disease is entitled to the presumption of service incurrence based on herbicide exposure.  See 75 Fed. Reg. 53202-03 (Aug. 31, 2010).)  A December 2011 VA examiner found Parkinsonism, but the VA and private treatment records seem to use the two diagnoses (Parkinson's and Parkinsonism) interchangeably.  The May 2013 VA examiner found neither, but urged that the Veteran should seek a second opinion.  The Veteran's representative has argued that the Veteran's response to dopamine replacement therapy (e.g., Sinemet), suggests Parkinson's disease, not Parkinsonism.  The Veteran's response to medication is unclear as the August 2012 treatment record says he is still having symptoms despite medication while the September 2012 telephone note shows that the Veteran's wife contacted VA to say that his symptoms had resumed since stopping his medication.  Thus, it is necessary to clarify whether the Veteran definitely has Parkinson's disease, Parkinsonism, or some other motor system disorder.  (As the May 2013 examiner (Dr. J.F.K.) encouraged the Veteran to seek a second opinion, she should not be the one asked to provide this opinion.)

The issue of entitlement to special monthly compensation (SMC) is inextricably intertwined with the issue of entitlement to service connection for Parkinson's disease.  A positive decision on the service connection claim could have a significant impact upon the SMC claim as it would provide an additional avenue for an allowance.  Consequently, action on the SMC claim will be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurological examination to determine the nature and etiology of his current neurologic condition.  As noted above, this examination should not be performed by the May 2013 examiner (Dr. J.F.K.).  The claims folder, including this remand, must be sent to the examiner for review.

Specifically, the examiner should address the following:

a.  Does the Veteran definitely have Parkinson's disease?  If not, does the Veteran have Parkinsonism or other motor system disorder?  (In determining the appropriate diagnosis, the examiner should consider the Veteran's response to dopamine replacement therapy.)

b.  If the examiner concludes that the Veteran does not have Parkinson's disease, then he or she should opine, for Parkinsonism or any other neurologic disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's military service, including in-service exposure to herbicides.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, the originating agency should readjudicate the claims in light of the additional evidence obtained.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

